UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6670


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DESHAWN ANDERSON, a/k/a Buddha; MARVIN WAYNE WILLIAMS, JR.,
a/k/a Lil Wayne,

                Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge.   (1:09-cr-00414-JCC-2; 1:14-cv-00364-JCC; 1:09-
cr-00414-JCC-3; 1:14-cv-00060-JCC)


Submitted:   September 30, 2015           Decided:   December 29, 2015


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deshawn Anderson, Marvin Wayne Williams, Jr., Appellants Pro Se.
Michael Phillip Ben’Ary, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deshawn        Anderson        and     Marvin        Wayne        Williams,           Jr.,

(Appellants) seek to appeal the district court’s orders denying

relief on their 28 U.S.C. § 2255 (2012) motions.                           The orders are

not    appealable       unless    a    circuit          justice    or    judge       issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate      of      appealability        will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies       this    standard      by

demonstrating         that     reasonable         jurists     would       find       that     the

district       court’s      assessment      of     the    constitutional            claims    is

debatable      or     wrong.      Slack     v.     McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

       Appellants complain that the district court denied their

postjudgment motion to amend their action to include a claim

pursuant to Miller v. Alabama, 132 S. Ct. 2455 (2012).                                        The

Miller claim was raised more than one year after Appellants’

convictions became final.              See United States v. Segers, 271 F.3d
2
181, 186 (4th Cir. 2001) (conviction becomes final once Supreme

Court denies petition for certiorari).                      As the Miller claim does

not arise from the same “conduct, transaction, or occurrence” in

the original pleading, it does not relate back to the date of

the   original     pleading.          Fed.    R.    Civ.     P.   15(c)(1)(B);    United

States v. Pittman, 209 F.3d 314, 318 (4th Cir. 2000) (holding

new claim must be of same “time and type” as original claims).

Because leave to amend may be denied when the proposed claim

would be time-barred, Pittman, 209 F.3d at 317, we conclude that

any error by the district court was harmless, as the motion

would have been denied under Rule 15(c). *

      We   have    independently        reviewed        the   records   and     conclude

that Appellants          have   not    made       the   requisite    showing     for   the

issuance of a certificate of appealability.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense    with        oral    arguments         because     the   facts   and    legal

contentions       are    adequately     presented        in   the   materials     before

this court and argument would not aid the decisional process.



                                                                               DISMISSED

      *This Court has held that the rule in Miller is not
retroactively applicable to cases on collateral review. Johnson
v. Ponton, 780 F.3d 219, 224-26 (4th Cir. 2015).       Thus, the
delayed commencement date for the statute of limitations in
§ 2255(f)(3) is not applicable.



                                              3